United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 96-3126MN
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District of
      v.                                * Minnesota.
                                        *
Isaac Mathieu,                          *     [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: February 11, 1997
                                Filed: August 13, 1997
                                 _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

       Isaac Mathieu appeals his drug-related convictions. On appeal, Mathieu
contends the district court improperly refused to suppress evidence taken from his
person and his incriminating statement because the police lacked probable cause to
arrest him. Also, notwithstanding Mathieu's acquittal on a drug-related charge based
on evidence seized from his friend's residence, Mathieu contends he has standing to
challenge the search and, alternately, that his friend's consent was not voluntary.
Finally, Mathieu contends the government produced insufficient evidence to support
the jury's convictions.
       Discussion of Mathieu's fact-specific arguments would serve no useful purpose
because the record contains ample evidence to support the challenged decisions, the
controlling law is clear, and even if the police lacked probable cause to arrest Mathieu,
we would not disturb his convictions. Having carefully considered Mathieu's
contentions and finding them to be without merit, we affirm his convictions. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-